UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DIANA PAGAN,                                   18-cv-7012 (JGK)

                  Plaintiff,                   ORDER

          - against -

ANDREW M. SAUL,                                    USDC SONY
Commissioner of Social Security,                   DOCUMENT
                                                   ELECTRONICALLY FiLED
                       Oefendant.                  DOC#
                                                                     -,qn--.,---r--,,----/-l________
                                                   DATE =-F,:--:LE::-:o=-:-_:.-.

                                                                              I
                                                                              I
JOHN G. KOELTL, District Judge:

     The parties are directed to provide the Court with courtjesy
                                                                              I
copies of the papers each party submitted, regarding the cro~s

motions for judgment on the pleadings.                                            I
                                                                                  I
                                                                                  I
     The parties should submit all courtesy copies to the Cou!rt
                                                                                  I
by December 3, 2019.                                                              I
                                                                                  '




SO ORDERED.

Dated:    New York, New York
          November 25, 2019             2¾· (i_(t/4p.
                                               John G. Koeltl
                                        United States District Jud~e
                                                                                      1




                                                                                      I




                                    2
